DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments to claims 1-2 and 4-8, the cancellation of claims 3 and 9-18, and the addition of claims 19-24 in the response filed June 15, 2022 have been acknowledged.
In view of the amendments to claims 6 and 8, the previous rejection under 35 U.S.C. 112(b) has been withdrawn.

Response to Arguments
Applicant’s arguments filed June 15, 2022 with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
In response to applicant’s argument regarding “independent control with respect to a same cleaning mode” and “wherein each of the first processing section and the second processing section of the cleaning device is divided into at least two regions that are independently controlled to be turned on or off for cleaning the object when the object is being cleaned at each of the first processing section and the second processing section” is not taught by CN ‘300, ‘632, and CN ‘631, the examiner does not find it persuasive.  The combination of CN ‘300, ‘632, and CN ‘631 teach controlling the regions of the second processing section based on the width of the object being cleaned and controlling the regions of the first processing section based on the width of the object being cleaned.  By controlling the regions of the first and second processing sections based on the width of the object being cleaned such that different portions are activated based on the width of the object being cleaned, the first and second process sections are divided into at least two regions that are independently controlled to be turned on or off for cleaning the object when the object is being cleaned in the first and second processing section.  Thus, there is independent control with respect to the same cleaning module because one width activates one section and a greater width activates additional sections.  
Applicant’s arguments, filed June 15, 2022, with respect to the rejection of claim 2 under 35 U.S.C. 102 have been fully considered and are persuasive in view of the amendment to the claim.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made.  Please refer to the detailed discussion below.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 24, the subject matter not properly described in the application as filed is “wherein each of the horizontal elongated portions of the second processing section has a continuous blowing port substantially spanning an entire length of the horizontal elongated portion.”  Paragraphs 78-80 reference an air knife, but this reference does not provide support for a continuous blowing port substantially spanning an entire length of the horizontal elongated portion.  Therefore, nowhere in the specification does it provide support for each of the horizontal elongated portions of the second processing section has a continuous blowing port substantially spanning an entire length of the horizontal elongated portion.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20 and 23 recite the limitation “the horizontal elongated portions” in lines 11 and 14, and lines 10 and 13, respectively.  There is insufficient antecedent basis for this limitation in the claim.  The limitation should read “the at least two horizontal elongated portions.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over CN 105057300 (using the English machine translation provided, hereinafter CN ‘300), Lu et al. (U.S. PGPub 2011/0197632, hereinafter ‘632), and CN102847631 (using the English machine translation provided, hereinafter CN ‘631).
Claim 1: CN ‘300 teaches a cleaning method for glass substrates of varying widths so as to conserve the fluid used during the process [abstract], comprising the following steps: dividing a cleaning device into at least two regions to control for the same cleaning mode [Fig. 3; paragraphs 40 and 47]; detecting a width of an object to be cleaned [paragraph 44]; and
turning on corresponding region(s) of the cleaning device according to the width of the object to be cleaned to clean the object [paragraphs 45, 47, and 48]; the cleaning device comprises a subsequent washing step [reads on “first processing section”; paragraph 8] and a second processing section [Figs. 1 and 3; paragraph 10]; the second processing section comprises an intermediate zone and two side zones [Fig. 3; paragraph 40]; the two side zones are provided at two outer sides of the intermediate zone and are connected to the intermediate zone [Fig. 3; paragraph 40]; wherein controlling the second processing comprises: detecting a width of an object to be cleaned [paragraphs 42 and 44-45]; in response to detecting that the width of the object to be cleaned is less than the intermediate zone, only turn on the intermediate zone [paragraph 45] ; and in response to detecting that the width of the object to be cleaned is greater than that of the intermediate zone, then turn on the intermediate zone and the two side zones [paragraph 45].  By controlling the regions of the second processing section based on the width of the object being cleaned, the second process section is divided into at least two regions that are independently controlled to be turned on or off for cleaning the object when the object is being cleaned in the second processing section.  Thus, there is independent control with respect to the same cleaning module. 
CN ‘300 teaches a subsequent washing step [reads on “first processing section”; paragraph 8] for the glass substrates [paragraph 2], but it does not provide details of the cleaning mode of the first process section as claimed.  However, ‘632 teaches a method of cleaning a glass substrate [paragraph 2] using a liquid supply nozzle bank that include multiple nozzles coupled to a pipe in order to provide desired coverage of the glass substrate [paragraphs 53-55 and 67] in order to remove particles from the glass sheet [paragraph 2].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the glass substrate cleaning method taught by ‘632 as the subsequent cleaning method of the glass substrate in CN ‘300 with a reasonable expectation of success because ‘632 teaches it is a known cleaning method for removing particles from a glass substrate.  Combining prior art element according to known method to yield predictable results is prima facie obvious.  MPEP § 2143.  CN ‘300 teaches the second cleaning mode uses air [paragraphs 38 and 40], and ‘632 teaches the first cleaning mode uses liquid supplied through multiple nozzles [paragraphs 53-55 and 67].  Therefore, the combination of CN ‘300 and ‘632 teach that the cleaning modes of the first processing section and the second processing are different.
CN ‘300 teaches cleaning different glass widths by controlling the number of nozzles fluid is dispersed to in order to supply fluid to the smallest coverage area in order to save resources [abstract; paragraph 27].  ‘632 teaches using a plurality of nozzles for cleaning the glass substrate [paragraphs 53-55 and 67] such that the plurality of nozzles comprises a first vertical zone [Fig. 6, using the middle nozzle defined by (28) can be the first zone], a second vertical zone [Fig. 4, using the nozzle immediately below the middle nozzle], and a third vertical zone [Fig. 4, using the nozzle immediately above the middle nozzle] such that the second vertical zone and the third vertical zone are symmetrically provided at two sides of the first vertical zone and are connect to the first vertical zone [Fig. 6], but it does not explicitly teach the step of controlling the first processing section comprises: detecting a width of an object to be cleaned; in response to detecting that both side edges of the object to be cleaned are located at the first vertical zone, then only turn on the first zone; and in response to detecting that each of both side edges of the object to be cleaned is located at the second vertical zone or the third vertical zone, turning on one or more of the first vertical zone, the second vertical zone, and the third vertical zone.  By controlling the regions of the first processing section based on the width of the object being cleaned, the first process section is divided into at least two regions that are independently controlled to be turned on or off for cleaning the object when the object is being cleaned in the first processing section.  Thus, there is independent control with respect to the same cleaning module. 
However, CN ‘631 teaches a method of cleaning items of various widths by controlling the number of nozzles in which cleaning fluid is dispersed based on the width in order to avoid wasting electric energy and water resources [abstract; paragraphs 13 and 24].  CN ‘631 teaches orienting the cleaning section with a first vertical zone [Fig. 1, the area encompassing the dashed rectangular area when view from the leading edge of the substrate being cleaned; paragraph 30], a second vertical zone [Fig. 1, area corresponding to the (4) located below the dashed rectangle (1), and it is vertical when view from the leading edge of the substrate being cleaned; paragraph 30], and a third vertical zone [Fig. 1, area corresponding to the (4) located above the dashed rectangle (1), and it is vertical when view from the leading edge of the substrate being cleaned; paragraph 30]; the step of controlling the first processing section comprises: detecting a width of an object to be cleaned [paragraph 31 and 34-36]; if a side edge of the object to be cleaned is located at the first vertical zone, then only turn on the first zone [paragraph 35]; and if the side edge of the object to be cleaned is located at the second vertical zone or the third vertical zone, respectively turn on one or more of corresponding first vertical zone, second vertical zone, and third vertical zone [paragraph 36]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the number of nozzles in which cleaning fluid is dispensed in ‘632 based on the width of the object being cleaned as taught by CN ‘631 because CN ‘631 teaches it avoids wasting electric energy and water resources.  Therefore, the combination of CN ‘300, ‘632, and CN ‘631 teach dividing a cleaning device into at least two regions to control for the same cleaning mode; detecting a width of an object to be cleaned; and turning on the cleaning device of corresponding region according to the width of the object to be cleaned to clean the object to be cleaned.

Claims 2, 4-8, 19-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitani et al. (U.S. Patent 6,021,790, hereinafter ‘790), CN 105057300 (using the English machine translation provided, hereinafter CN ‘300), and CN102847631 (using the English machine translation provided, hereinafter CN ‘631).
Claim 2: ‘790 teaches a cleaning method for a glass substrate [col. 1, lines 5-10] comprising: a cleaning device with a first processing section [(36), Fig. 5] and a second processing section [(37), Fig. 5], and wherein the cleaning modes of the first processing section and the second process section are different because the first process section is a water washing region [col. 12, lines 14-20] and the second processing section is an air knife region [col. 12, lines 44-49], wherein the object to be cleaned is first delivered to the first processing section for water cleaning and then delivered to the second processing section for air cleaning [Fig. 5; col. 12, lines 14-20 and 44-49].
‘790 does not explicitly teach dividing a cleaning device into at least two regions for independent control with respect to a same cleaning mode; detecting a width of an object to be cleaned; and turning on corresponding region or regions of the cleaning device according to the width of the object to clean the object; wherein each of the first processing section and the second processing section of the cleaning device is divided into at least two regions that are independently controlled to be turned on or off for cleaning the object when the object is being cleaned at each of the first processing section and the second processing section.
However, CN ‘300 a cleaning method for glass substrates of varying widths so as to conserve the fluid used during the process [abstract], comprising: dividing a cleaning device into at least two regions to control for the same cleaning mode [Fig. 3; paragraphs 40 and 47]; detecting a width of an object to be cleaned [paragraph 44]; and turning on corresponding region or regions of the cleaning device according to the width of the object to be cleaned to clean the object [paragraphs 45, 47, and 48].  CN ‘300 teaches a processing section of the cleaning device dispenses air and is divided into at least two regions that are independently controlled to be turned on or off for cleaning the object when the object is being cleaned at the air dispensing section [paragraphs 42 and 44-45].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the gas nozzle and method for controlling the discharge of the gas based on the width of the glass substrate as taught by CN ‘300 in the method of cleaning the glass substrate of ‘790 because CN ‘300 teaches it conserves the fluid used during the process which in turn saves on energy and supply resources.  
‘790 teaches that the first processing section is for water cleaning [col. 12, lines 14-20], but ‘790 does not explicitly teach detecting a width of an object to be cleaned such that the first processing section is divided into at least two regions that are independently controlled to be turned on or off for cleaning the object when the object is being cleaned at the first processing section.  
However, CN ‘631 teaches a method of cleaning items of various widths with water by using multiple nozzles with a plurality of outlets in order to control the number of outlets in which cleaning fluid is dispersed based on the width in order to avoid wasting electric energy and water resources [abstract; paragraphs 13, 19, and 24].  It is pertinent to look to CN ‘631 because it teaches a means to avoid wasting electric energy and water resources in a water cleaning process.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the water nozzle system and method for controlling the discharge of the water based on the width of the substrate as taught by CN ‘631 in the method of cleaning the glass substrate of ‘790 because CN ‘631 teaches it avoids wasting electric energy and water resources which in turn saves money on the process.  Therefore, the first processing section of modified ‘790 comprises multiple nozzles with a plurality of outlets in order to control the number of outlets in which cleaning fluid is dispersed based on the width in order to avoid wasting electric energy and water resources.

Claim 4: ‘790, CN ‘300, and CN ‘631 teach the limitations of claim 2 above.  As discussed above, the combination of ‘790, CN ‘300, and CN ‘631 teach using multiple nozzles with a plurality of outlets in order to control the number of outlets in which cleaning fluid is dispersed based on the width in order to avoid wasting electric energy and water resources.  CN ‘631 also teaches that the nozzle configuration of the water cleaning section (i.e. first processing section) comprises a first vertical zone [Fig. 1, the area encompassing the dashed rectangular area when view from the leading edge of the substrate being cleaned; paragraph 30], a second vertical zone [Fig. 1, area corresponding to the (4) located below the dashed rectangle (1), and it is vertical when view from the leading edge of the substrate being cleaned; paragraph 30], and a third vertical zone [Fig. 1, area corresponding to the (4) located above the dashed rectangle (1), and it is vertical when view from the leading edge of the substrate being cleaned; paragraph 30]; the second vertical zone and the third vertical zone are symmetrically provided at two outer sides of the first vertical zone and are connected to the first vertical zone [Fig. 1]; wherein controlling the first processing section comprises: detecting a width of an object to be cleaned [paragraph 31 and 34-36]; in response to detecting that both side edges of the object to be cleaned are located at the first vertical zone, then only turn on the first zone [paragraph 35]; and in response to detecting that each of both side edges of the object to be cleaned is located at the second vertical zone or the third vertical zone, turn on one corresponding one or more of the first vertical zone, the second vertical zone, and the third vertical zone [paragraph 36].  Therefore, the combination of ‘790, CN ‘300, and CN ‘631 teach that the first processing section comprises a first vertical zone, a second vertical zone, and a third vertical zone that are controllable based upon the detected width of an object being cleaned.

Claim 5: ‘790, CN ‘300, and CN ‘631 teach the limitations of claim 4 above.  CN ‘631 also teaches that the nozzles configuration further comprises a fourth vertical zone [Fig. 1, area corresponding to the (4’) located below the (4), and it is vertical when view from the leading edge of the substrate being cleaned; paragraph 30] and a fifth vertical zone [Fig. 1, area corresponding to the (4’) located above the dashed rectangle (1), and it is vertical when view from the leading edge of the substrate being cleaned; paragraph 30]; the fourth vertical zone is provided outside the second vertical zone and is connected to the second vertical zone [Fig. 1; paragraph 30]; the fifth vertical zone is provided outside the third vertical zone and is connected to the third vertical zone [Fig. 1; paragraph 30].
CN ‘631 also teaches controlling the first processing section comprises: detecting a width of an object to be cleaned [paragraph 31 and 34-36]; in response to detecting that both side edges of the object to be cleaned are located at the first vertical zone, then only turn on the first vertical zone [paragraph 35]; in response to detecting that each of both side edges of the object to be cleaned is located at the second vertical zone or the third vertical zone, turning on corresponding one or more of the first vertical zone, the second vertical zone, and the third vertical zone [paragraphs 36-45]; and in response to detecting that each of both side edges of the object to be cleaned is located at the fourth vertical zone or the fifth vertical zone, turning on corresponding one or more of the first, second, third, fourth, and fifth vertical zones [paragraphs 36-45].

Claim 6: ‘790, CN ‘300, and CN ‘631 teach the limitations of claim 2 above.  CN ‘631 teaches that the first process section is divided into at least two horizontal regions in a direction perpendicular to an advancing direction of the object to be cleaned [Fig. 1-2; paragraphs 30-31].
CN ‘300 also teaches that it is known for processing sections to be divided into horizontal regions in order to detect when the glass substrate is approaching in order to activate the cleaning section and to detect when the glass substrate is leaving the processing section in order to deactivate the cleaning section in order to conserve the fluid used during the process [paragraphs 28, 37, 42, 44-45, and 48] such that there are at two horizontal regions in a direction perpendicular to the advancing direction of the object to be cleaned [Fig. 2, the two horizontal regions are associated with the position sensors (6) and (9); paragraphs 37, 42, 44-45, and 48]; wherein controlling the processing section comprises: detecting a position of the object to be cleaned [paragraph 44]; in response to detecting that a front edge of the object to be cleaned in the advancing direction enters each of the at least two the horizontal regions of the processing section, turning on this corresponding horizontal region [paragraphs 44-45]; and in response to detecting that a rear edge of the object to be cleaned in the advancing direction leaves each of the at least two horizontal regions of the second processing section, turning off this corresponding horizontal section [paragraph 48].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the horizontal detection regions taught by CN ‘300 into the first processing section of the combination of ‘790, CN ‘300 and CN ‘631 because CN ‘300 teaches it conserves the amount of fluid used during the process by only being activated when an object is present for processing.  Furthermore, a person of ordinary skill is also a person of ordinary creativity, not an automaton.  MPEP 2141.03.  As such, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp and would be able to look to the teachings of CN ‘300 and apply them to the teachings of modified ‘790 in order to conserve the amount of fluid used during the process by activating the cleaning process only when an object is present. 

Claim 7: ‘790, CN ‘300, and CN ‘631 teach the limitations of claim 2 above.  As discussed above, modified ‘790 teaches a processing section of the cleaning device that dispenses air and is divided into at least two regions that are independently controlled to be turned on or off for cleaning the object when the object is being cleaned at the air dispensing section.  CN ‘300 also teaches that the air processing section comprises an intermediate zone and two side zones [Fig. 3; paragraph 40]; the two side zones are provided at two sides of the intermediate zone and are connected to the intermediate zone [Fig. 3; paragraph 40]; wherein controlling the air processing section comprises: detecting a width of an object to be cleaned [paragraphs 42 and 44-45]; in response to detecting that the width of the object to be cleaned is less than the intermediate zone, only turning on the intermediate zone [paragraph 45]; and in response to detecting that the width of the object to be cleaned is greater than that of the intermediate zone, turning on the intermediate zone and the two side zones [paragraph 45].  Therefore, the combination of ‘790, CN ‘300, and CN ‘631 teach that the second processing section comprises an intermediate zone and two side zones; the two side zones are provided at two sides of the intermediate zone and are connected to the intermediate zone; and controlling the cleaning of the object by activating the appropriate zones in response to the detected width.

Claim 8: ‘790, CN ‘300, and CN ‘631 teach the limitations of claim 2 above.  As discussed above, the combination of ‘790, CN ‘300, and CN ‘631 teach a processing section of the cleaning device dispenses air and is divided into at least two regions that are independently controlled to be turned on or off for cleaning the object when the object is being cleaned at the air dispensing section in order to conserve the fluid used during the process.  
CN ‘300 also teaches that the air processing section is divided into at least two horizontal regions in a direction perpendicular to the advancing direction of the object to be cleaned [Fig. 2, the two horizontal regions are associated with the position sensors (6) and (9); paragraphs 37, 42, 44-45, and 48].  CN ‘300 teaches controlling the air processing section comprises: detecting a position of an object to be cleaned [paragraph 44]; in response to detecting that a front edge of the object to be cleaned in the advancing direction enters each of the at least two horizontal regions of the air processing section, turning on this corresponding horizontal region [paragraphs 44-45]; and in response to detecting that a rear edge of the object to be cleaned in the advancing direction leaves each of the at least two horizontal regions of the air processing section, then turning off this corresponding horizontal region [paragraph 48].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the horizontal detection regions taught by CN ‘300 into the second processing section of the combination of ‘790, CN ‘300 and CN ‘631 because CN ‘300 teaches it conserves the amount of fluid used during the process by only being activated when an object is present for processing.  Furthermore, a person of ordinary skill is also a person of ordinary creativity, not an automaton.  MPEP 2141.03.  As such, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp and would be able to look to the teachings of CN ‘300 and apply them to the teachings of modified ‘790 in order to conserve the amount of fluid used during the process by activating the cleaning process only when an object is present. 

Claim 19: ‘790, CN ‘300, and CN ‘631 teach the limitations of claim 2 above.  ‘790 teaches that the object to be cleaned is a glass substrate used for manufacturing liquid crystals (reads on “display panel”) [col. 1, lines 5-10], and the glass substrate is placed horizontally to be cleaned [Fig. 5]; wherein the first processing section [(36), Fig. 5] of the cleaning device comprises an upper portion disposed above the glass substrate and configured for water cleaning an upper side of the glass substrate [the section with nozzles (36a) located above B, Fig. 5], and a lower portion disposed under the glass substrate [the section with nozzles (36a) located below B, Fig. 5] and configured for water cleaning a lower side of the glass substrate [col. 12, lines 14-27], and wherein controlling the first processing section for water cleaning the glass substrate comprises: simultaneously water cleaning the upper side of the glass substrate using the upper portion of the first processing section and cleaning the lower side of the glass substrate using the lower portion of the first processing section [col. 12, lines 14-27].

Claim 20: ‘790, CN ‘300, and CN ‘631 teach the limitations of claim 19 above.  As discussed above, the combination of ‘790, CN ‘300, and CN ‘631 teach using multiple nozzles with a plurality of outlets in order to control the number of outlets in which cleaning fluid is dispersed based on the width in order to avoid wasting electric energy and water resources.
CN ‘631 teaches that the upper portion of the first process section is divided into at least two horizontal elongated portions perpendicular to an advancing direction of the glass substrate when being conveyed in the cleaning device [Fig. 1-2; paragraphs 30-31] wherein each of the at least two horizontal elongated portions is divided into a first vertical zone [Fig. 1, the area encompassing the dashed rectangular area when view from the leading edge of the substrate being cleaned; paragraph 30], a second vertical zone [Fig. 1, area corresponding to the (4) located below the dashed rectangle (1), and it is vertical when view from the leading edge of the substrate being cleaned; paragraph 30], and a third vertical zone [Fig. 1, area corresponding to the (4) located above the dashed rectangle (1), and it is vertical when view from the leading edge of the substrate being cleaned; paragraph 30]; wherein the second vertical zone and the third vertical zone are symmetrically provided at two outer sides of the first vertical zone and are connected to the first vertical zone [Fig. 1]; wherein controlling the first processing section comprises: detecting a portion of the substrate to be water cleaned [paragraph 31 and 34-36].  
CN ‘631 does not explicitly teach controlling the first processing section comprises: detecting a portion of the glass substrate to be water cleaned; in response to detecting that a front edge of the glass substrate to be cleaned in the advancing direction enters each of the at least two the horizontal elongated portions of the first processing section, turning on this horizontal elongated portion for water cleaning the glass substrate; and in response to detecting that a rear edge of the glass substrate to be cleaned in the advancing direction leaves each of the at least two horizontal elongated portions of the first processing section, turning off this horizontal elongated portion to stop water cleaning the glass substrate.
CN ‘300 also teaches that it is known for processing sections to be divided into horizontal regions in order to detect when the glass substrate is approaching in order to activate the cleaning section and to detect when the glass substrate is leaving the processing section in order to deactivate the cleaning section in order to conserve the fluid used during the process [paragraphs 28, 37, 42, 44-45, and 48]; wherein controlling the processing section comprises: detecting a position of the object to be cleaned [paragraph 44]; in response to detecting that a front edge of the object to be cleaned in the advancing direction enters each of the at least two the horizontal regions of the processing section, turning on this corresponding horizontal region [paragraphs 44-45]; and in response to detecting that a rear edge of the object to be cleaned in the advancing direction leaves each of the at least two horizontal regions of the second processing section, turning off this corresponding horizontal section [paragraph 48].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the horizontal detection regions taught by CN ‘300 into the first processing section of the combination of ‘790, CN ‘300 and CN ‘631 because CN ‘300 teaches it conserves the amount of fluid used during the process by only being activated when an object is present for processing.  Furthermore, a person of ordinary skill is also a person of ordinary creativity, not an automaton.  MPEP 2141.03.  As such, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp and would be able to look to the teachings of CN ‘300 and apply them to the teachings of modified ‘790 in order to conserve the amount of fluid used during the process by activating the cleaning process only when an object is present. 
‘790 fails to teach that the lower portion of the first processing section comprises the same nozzle configuration and detection mechanisms.  However, CN ‘631 teaches method of cleaning items of various widths with water by using multiple nozzles with a plurality of outlets in order to control the number of outlets in which cleaning fluid is dispersed based on the width in order to avoid wasting electric energy and water resources [abstract; paragraphs 13, 19, and 24].  It is pertinent to look to CN ‘631 because it teaches a means to avoid wasting electric energy and water resources in a water cleaning process.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the water nozzle system and method for controlling the discharge of the water based on the width of the substrate as taught by CN ‘631 in the method of cleaning the glass substrate of ‘790 because CN ‘631 teaches it avoids wasting electric energy and water resources which in turn saves money on the process.
CN ‘300 teaches dividing the discharge regions into horizontal regions in order to detect when the glass substrate is approaching in order to activate the cleaning section and to detect when the glass substrate is leaving the processing section in order to deactivate the cleaning section in order to conserve the fluid used during the process [paragraphs 28, 37, 42, 44-45, and 48].  Therefore, it would have been obvious to use the same detection mechanisms on the lower side in order to conserve the fluid used during the process which in turn saves on energy and supply resources.

Claim 22: ‘790, CN ‘300, and CN ‘631 teach the limitations of claim 2 above.  ‘790 teaches that the object to be cleaned is a glass substrate used for manufacturing liquid crystals (reads on “display panel”) [col. 1, lines 5-10], and the glass substrate is placed horizontally to be cleaned [Fig. 5]; wherein the second processing section [(37), Fig. 5] of the cleaning device comprises an upper portion disposed above the glass substrate and configured for air cleaning an upper side of the glass substrate [the section with nozzles (37b) located above B, Fig. 5], and a lower portion disposed under the glass substrate [the section with nozzles (37b) located below B, Fig. 5] and configured for air cleaning a lower side of the glass substrate [col. 12, lines 44-49], and wherein controlling the second processing section for air cleaning the glass substrate comprises: simultaneously air cleaning the upper side of the glass substrate using the upper portion of the first processing section and cleaning the lower side of the glass substrate using the lower portion of the first processing section [col. 12, lines 44-49].

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshitani et al. (U.S. Patent 6,021,790, hereinafter ‘790), CN 105057300 (using the English machine translation provided, hereinafter CN ‘300), and CN102847631 (using the English machine translation provided, hereinafter CN ‘631) as applied to claim 22 above, and further in view of Nishio et al. (U.S. PGPub 2007/0281094, hereinafter ‘094).
Claim 23: ‘790, CN ‘300, and CN ‘631 teach the limitations of claim 22 above.  As discussed above, modified ‘790 teaches a processing section of the cleaning device that dispenses air and is divided into at least two regions that are independently controlled to be turned on or off for cleaning the object when the object is being cleaned at the air dispensing section.  ‘790 teaches that the air processing section comprises a horizontal elongated portion perpendicular to an advancing direction of the glass substrate when being conveyed in the cleaning device [Fig. 1 and 5], but it does not teach the configuration of the horizontal elongated portion or the detecting of the front and rear edge as claimed.
CN ‘300 also teaches that the air processing section comprises a horizontal elongated portion perpendicular to an advancing direction of the glass substrate when being conveyed in the cleaning device [Fig. 2] where the horizontal elongated portion comprises an intermediate zone and two side zones [Fig. 3; paragraph 40]; the two side zones are provided at two sides of the intermediate zone and are connected to the intermediate zone [Fig. 3; paragraph 40].   
CN ‘300 does not explicitly teach multiple elongated portions.  However, ‘094 teaches it is known for air drying assemblies to remove liquid from a surface of a substrate comprises more than one horizontal elongated portions of an air knife [Fig. 1; paragraphs 86-91] in order to ensure that all of the liquid is sufficiently removed from the surface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and additional horizontal elongated portion of the air processing device of modified ‘790 as taught by ‘094 because ‘094 teaches it is known to utilize multiple rows of drying nozzles in order to ensure that all of the liquid is sufficiently removed from the surface.  Combining prior art element according to known method to yield predictable results is prima facie obvious.  MPEP § 2143.  
CN ‘300 also teaches that the air processing section is divided into at least two horizontal regions in a direction perpendicular to the advancing direction of the object to be cleaned [Fig. 2, the two horizontal regions are associated with the position sensors (6) and (9); paragraphs 37, 42, 44-45, and 48].  CN ‘300 teaches controlling the air processing section comprises: detecting a portion of the glass substrate to be air cleaned [paragraph 44]; in response to detecting that a front edge of the glass substrate to be cleaned in the advancing direction enters each of the at least two horizontal regions of the air processing section, turning on this corresponding horizontal region [paragraphs 44-45]; and in response to detecting that a rear edge of the object to be cleaned in the advancing direction leaves each of the at least two horizontal regions of the air processing section, then turning off this corresponding horizontal region [paragraph 48].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the horizontal detection regions taught by CN ‘300 into the second processing section of the combination of ‘790, CN ‘300, CN ‘631, and ‘094 because CN ‘300 teaches it conserves the amount of fluid used during the process by only being activated when an object is present for processing.  Furthermore, a person of ordinary skill is also a person of ordinary creativity, not an automaton.  MPEP 2141.03.  As such, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp and would be able to look to the teachings of CN ‘300 and apply them to the teachings of modified ‘790 in order to conserve the amount of fluid used during the process by activating the cleaning process only when an object is present. 
‘790 fails to teach that the lower portion of the second processing section comprises the same nozzle configuration and detection mechanisms as claimed.  However, it would be obvious to use the same nozzle configuration as the upper portion of the combination of CN ‘300 and ‘094 for the lower portion of the second processing section for the reasons discussed above because they conserve the fluid used during processing by only supplying fluid when the object is present and by using more than one row of a drying nozzle in order to ensure that all of the liquid is sufficiently removed from the surface.  CN ‘300 teaches dividing the discharge regions into horizontal regions in order to detect when the glass substrate is approaching in order to activate the cleaning section and to detect when the glass substrate is leaving the processing section in order to deactivate the cleaning section in order to conserve the fluid used during the process [paragraphs 28, 37, 42, 44-45, and 48].  Therefore, it would have been obvious to use the same detection mechanisms on the lower side in order to conserve the fluid used during the process which in turn saves on energy and supply resources.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Yoshitani et al. (U.S. Patent 6,021,790), CN 105057300 (hereinafter CN ‘300), and CN102847631(hereinafter CN ‘631).
Yoshitani teaches a cleaning method for a glass substrate comprising: a cleaning device with a first processing section for water cleaning and a second processing section for air cleaning, and wherein the cleaning modes of the first processing section and the second process section are different because the first process section is a water washing region and the second processing section is an air knife region, wherein the object to be cleaned is first delivered to the first processing section for water cleaning and then delivered to the second processing section for air cleaning.  Yoshitani teaches that the object to be cleaned is a glass substrate used for manufacturing liquid crystals (reads on “display panel”), and the glass substrate is placed horizontally to be cleaned; wherein the first processing section of the cleaning device comprises an upper portion disposed above the glass substrate and configured for water cleaning an upper side of the glass substrate, and a lower portion disposed under the glass substrate and configured for water cleaning a lower side of the glass substrate, and wherein controlling the first processing section for water cleaning the glass substrate comprises: simultaneously water cleaning the upper side of the glass substrate using the upper portion of the first processing section and cleaning the lower side of the glass substrate using the lower portion of the first processing section.
Yoshitani does not explicitly teach dividing a cleaning device into at least two regions for independent control with respect to a same cleaning mode; detecting a width of an object to be cleaned; and turning on corresponding region or regions of the cleaning device according to the width of the object to clean the object; wherein each of the first processing section and the second processing section of the cleaning device is divided into at least two regions that are independently controlled to be turned on or off for cleaning the object when the object is being cleaned at each of the first processing section and the second processing section; detecting a width of an object to be cleaned such that the first processing section is divided into at least two regions that are independently controlled to be turned on or off for cleaning the object when the object is being cleaned at the first processing section.  Yoshitani does not teach that each of the upper portion and the lower portion of the first processing section of the cleaning device has three horizontal elongated portions that are parallel to each other and separated from each other at regular intervals; wherein of each of the three horizontal elongated portions, the first vertical zone has two water supply ports, and each of the second vertical zone and the third vertical zone has one water supply port, wherein each of the water supply ports is connected to two water orifices for ejecting water to clean the glass substrate.
CN ‘300 teaches a cleaning method for glass substrates of varying widths so as to conserve the fluid used during the process, comprising: dividing a cleaning device into at least two regions to control for the same cleaning mode; detecting a width of an object to be cleaned; and turning on corresponding region or regions of the cleaning device according to the width of the object to be cleaned to clean the object.  CN ‘300 also teaches that it is known for processing sections to be divided into horizontal regions in order to detect when the glass substrate is approaching in order to activate the cleaning section and to detect when the glass substrate is leaving the processing section in order to deactivate the cleaning section in order to conserve the fluid used during the process; wherein controlling the processing section comprises: detecting a position of the object to be cleaned; in response to detecting that a front edge of the object to be cleaned in the advancing direction enters each of the at least two the horizontal regions of the processing section, turning on this corresponding horizontal region; and in response to detecting that a rear edge of the object to be cleaned in the advancing direction leaves each of the at least two horizontal regions of the second processing section, turning off this corresponding horizontal section.
CN ‘300 does not teach a first processing section for water cleaning followed by a second processing for air cleaning, so it does not teach that each of the upper portion and the lower portion of the first processing section of the cleaning device has three horizontal elongated portions that are parallel to each other and separated from each other at regular intervals; wherein of each of the three horizontal elongated portions, the first vertical zone has two water supply ports, and each of the second vertical zone and the third vertical zone has one water supply port, wherein each of the water supply ports is connected to two water orifices for ejecting water to clean the glass substrate.
CN ‘631 teaches a method of cleaning items of various widths with water by using multiple nozzles with a plurality of outlets in order to control the number of outlets in which cleaning fluid is dispersed based on the width in order to avoid wasting electric energy and water resources.  CN ‘631 teaches that the upper portion of the first process section is divided into at least two horizontal elongated portions perpendicular to an advancing direction of the glass substrate when being conveyed in the cleaning device wherein each of the at least two horizontal elongated portions is divided into a first vertical zone, a second vertical zone, and a third vertical zone; wherein the second vertical zone and the third vertical zone are symmetrically provided at two outer sides of the first vertical zone and are connected to the first vertical zone; wherein controlling the first processing section comprises: detecting a portion of the substrate to be water cleaned. CN ‘631 teaches method of cleaning items of various widths with water by using multiple nozzles with a plurality of outlets in order to control the number of outlets in which cleaning fluid is dispersed based on the width in order to avoid wasting electric energy and water resources.
CN ‘631 does not teach does not explicitly teach controlling the first processing section comprises: detecting a portion of the glass substrate to be water cleaned; in response to detecting that a front edge of the glass substrate to be cleaned in the advancing direction enters each of the at least two the horizontal elongated portions of the first processing section, turning on this horizontal elongated portion for water cleaning the glass substrate; and in response to detecting that a rear edge of the glass substrate to be cleaned in the advancing direction leaves each of the at least two horizontal elongated portions of the first processing section, turning off this horizontal elongated portion to stop water cleaning the glass substrate.  CN ‘631 does not teach that each of the upper portion and the lower portion of the first processing section of the cleaning device has three horizontal elongated portions that are parallel to each other and separated from each other at regular intervals; wherein of each of the three horizontal elongated portions, the first vertical zone has two water supply ports, and each of the second vertical zone and the third vertical zone has one water supply port, wherein each of the water supply ports is connected to two water orifices for ejecting water to clean the glass substrate.
The additional search performed by the examiner failed to any additional relevant documents regarding the structure of the horizontal elongated portions recited in claim 1.  Therefore, Yoshitani, CN ‘300, and CN ‘631 do not fairly teach or suggest a cleaning method as in the context of claim 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838. The examiner can normally be reached M-F 7 AM-3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICOLE BLAN/Primary Examiner, Art Unit 1759